DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 fails to further limit claim 1 and depends from canceled claim 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, 9-18, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushner et al. 3,937,641 in view of Ferrari et al. 9,039,854.
In regard to claims 1, 9, 18 and 22-23 Kushner et al. discloses a method of joining two tubular elements comprising:	
inserting an end portion of a first tubular element 12 into an end portion of a second tubular element 11, the end portion of the second tubular element adapted to receive such insertion, wherein the first tubular element comprises a ring of uncured adhesive 28 (tape 28 is considered to be a ring because it is circular and one end overlaps the other past 360 degrees) proximate to its inserted end portion, the uncured adhesive being non-flowable at ambient temperatures;
heating the end portion of the first tubular element including the ring of uncured adhesive and the end portion of the second tubular element, to a first temperature sufficient for ring of uncured adhesive to become flowable and spread into radial clearances between the end portions of the first and second tubular elements (see col. 2, line 61 to col. 3, line 2);
orienting the first tubular element relative to the second tubular element, so as to allow gravity to pull the uncured adhesive into the radial clearances (see figs. 1-3 where the pipe spigot and sockets are oriented vertically and the adhesive fills the gaps between the windings); and 
holding the end portion of the first tubular element and the end portion of the second tubular element, at a curing temperature for a length of time sufficient for the uncured adhesive to cure (see col. 3, lines 16-18).
Kushner discloses the use of an epoxy, but is unclear as to the exact make up of the epoxy adhesive.  Ferrari et al. ‘354 teaches that it is common and well known in the art to use epoxies comprising a polyepoxide resin, curing agent and toughener wherein the toughener comprises polymeric compounds having both a rubbery phase and a thermoplastic phase or compounds which are capable of forming with the epoxide resin both a rubbery phase and a thermoplastic phase on curing (see col. 7, lines 21-27) in similar types of pipe couplings.  Therefore it would have been obvious to one of ordinary skill in the art to modify the epoxy of Kushner to include a polyepoxide resin, curing agent and toughener, as taught by Ferrari et al.
In regard to claims 2, 11 and 17, Kushner et al. in view of Ferrari et al. discloses a 
method of joining two tubular elements as described above and also using a variety of epoxy based adhesives, but does not disclose adhesives with the specific working temperature characteristics of that recited by the Applicant.  
	However, it would have been obvious to one of ordinary skill in the art to modify the adhesive of Ferrari et al. to include the epoxy working temperatures recited by the Applicant because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
In regard to claim 3, wherein the first temperature is lower than the curing temperature.
In regard to claim 4, wherein the inserted first tubular element and the second tubular element have contact surfaces facing one another, and wherein gaps between the contact surfaces comprise radial clearances (see 18 in fig. 1 of Kushner).
In regard to claim 6, wherein the uncured adhesive is pulled into the radial clearances by capillary action (Kushner has the same structure as the present invention and would therefore act in a similar manner).
In regard to claim 10, wherein the uncured adhesive is non-flowable at ambient temperatures (see col. 3, line 19, where it only becomes fluid after heating).
In regard to claim 12, wherein the length of time sufficient for the uncured adhesive to cure comprises less than 30 minutes (see col. 5, line 23 of Ferrari et al.).
In regard to claim 13, wherein the first tubular element and the second tubular element comprise metals (aluminum).
In regard to claims 14 and 20, wherein the first tubular element or the second tubular element comprise copper (Ferrari teaches using the epoxy on either copper or aluminum tubes, see col. 3, lines 34-36).
In regard to claim 15, wherein the first tubular element or the second tubular element comprise aluminum.
In regard to claim 16, wherein one of the tubular elements comprise copper, and the other tubular element comprises aluminum (Ferrari teaches using the epoxy on either copper or aluminum tubes, see col. 3, lines 37-38).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 9-18, 20 and 22-23 have been considered but are moot because the current rejection relies on a new and different combination of references not specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679